10/25/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0228


                                        DA 21-0228


PETER GRIGG,                                                                 OCT 2 5 2021
                                                                          Bowen Greenwood
                                                                        Clerk of Supreme Court
             Plaintiff and Appellant,                                      Stare nf Montana



      v.                                                         ORDER

CABINET PEAKS MEDICAL CENTER,

             Respondent and Appellee.


      Appellant has filed a motion for extension time to file his reply brief. Good cause
appearing,
      IT IS HEREBY ORDERED that Appellant's reply brief shall be filed on or before
December 1, 2021.
      No further extensions will be granted.
      DATED this Z. 6"—day of October, 2021.
                                               For the Court,




                                                             Chief Justice